Defendant, a foreign corporation, appearing specially, moved to vacate and set aside a summons and to dismiss the action, on the ground that it is not doing business in this State sufficient to render it amenable to suit. The Special Term made an order referring the motion to an Official Referee to hear and determine and another order denying defendant’s motion for reargument. Defendant appeals from both orders. Order referring motion to an Official Referee to hear and determine affirmed, with $10 costs and disbursements. No opinion. Order denying motion for reargument dismissed, without costs. Such an order is not appealable. Carswell, Acting P. J., Wenzel, Mac-Crate, Schmidt and Beldock, JJ., concur.